Citation Nr: 0009105	
Decision Date: 04/05/00    Archive Date: 04/11/00

DOCKET NO.  96-46 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a neurological 
disability of the back, as secondary to the veteran's 
service-connected right below-knee amputation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision by the 
Winston-Salem, North Carolina RO, which denied entitlement to 
service connection for a back and nerve condition as 
secondary to the veteran's service-connected right below-knee 
amputation.  This case was before the Board in December 1997 
when it was remanded so that the veteran could be scheduled 
for a Travel Board hearing.  Thereafter, the veteran was 
informed that he could testify at a personal hearing at the 
RO before the Board via videoconference.  The veteran 
indicated that he wanted to testify in this manner and waived 
his right to an "in person" appearance before the Board.  
The video-conference hearing was subsequently held in April 
1998 by William Harryman, who is the acting member of the 
Board rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102 (West 1991 & Supp. 
1999).

The Board notes that the issue of entitlement to service 
connection for a back disability, to include neurological 
involvement, as secondary to the veteran's service-connected 
right below-knee amputation, was again before the Board in 
June 1998.  At that time, the Board remanded the issue back 
to the RO for further development.  Following compliance with 
the Board's directives on Remand, a May 1999 rating decision 
granted service connection for lumbosacral degenerative disk 
and joint disease represented by moderate back pain, 
assigning a 10 percent disability evaluation effective in 
January 1996.  Although service connection for the orthopedic 
manifestations of the veteran's disability was granted, the 
neurological manifestations were not addressed in the May 
1999 rating decision.  Therefore, the issue of entitlement to 
service connection for a neurological disability of the back 
remains before the Board.


FINDINGS OF FACT

1.  The claim for entitlement to service connection for a 
neurological disability of the back is not accompanied by any 
medical evidence to support that allegation.

2.  The claim for entitlement to service connection for a 
neurological disability of the back is not plausible.


CONCLUSION OF LAW

The appellant's claim for service connection for a 
neurological disability of the back is not well grounded.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303, 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty from July 1943 to January 
1946.  The veteran's service medical records note no 
complaints or findings related to a neurological disability.

By rating decision dated in January 1995, the RO granted the 
veteran's claim for entitlement to benefits under 38 U.S.C.A. 
§ 1151 for a right below-knee amputation.

In a January 1996 statement, a VA neurologist noted that the 
veteran was diagnosed with diabetes, and was "presently 
hospitalized for intensive rehabilitation therapy in the face 
of marked truncal and lower extremity weakness . . . 
associated with significant pain which is neuropathic in 
nature."

A May 1996 VA examination report notes the veteran's 
complaints of severe back pain, aggravated by a right below-
knee amputation.  He also complained of numbness, tingling, 
and burning pain in his hands and left foot.  The veteran had 
no complaints of radicular pain down the legs.  The veteran's 
history of diabetes mellitus for over twenty years was noted.  
Upon neurological examination, deep tendon reflexes were 
absent throughout.  Sensory examination revealed a glove loss 
to pinprick, light touch and vibratory sensibility 
bilaterally and a stocking type loss to pinprick, light touch 
and vibratory sensibility of the left foot and leg.  Weakness 
of dorsiflexion of the great toe on the left, graded 3/5, was 
also noted.  The diagnoses included diabetic neuropathy.  The 
examiner stated that "[t]he historical progression of [the 
veteran's] back pain would . . . be justifiabl[y] attributed 
to wear and tear of his spine related to amputation.  The 
diabetic neuropathy, however, cannot be attributed to the 
amputation and is not worsened by the amputation."  

A July 1996 VA examination report notes the veteran's 
complaints of lower back and hip pain, as well as pain and 
weakness in the legs.  Examination of the back revealed no 
spasm.  The examining physician stated that the veteran 

has no neurological involvement secondary 
to his degenerative joint disease.  He 
does have some diabetic neuropathy which 
has been diagnosed and is apparently 
improved at this time.  There is no 
evidence of true radiculopathy.

The diagnosis was degenerative arthritic changes of L3-4.

The veteran testified during a December 1996 personal hearing 
that his back disability was aggravated by his service-
connected right below-knee amputation.  He denied radiation 
of pain to the legs, stating that he was "glad of it, 'cause 
[he's] seen a lot of people have that old sciatic nerve 
trouble."  

The veteran testified during an April 1998 video-conference 
hearing before the Board that when he "turn[s] a certain way 
[he has] these sharp pains that runs [sic] down . . . into 
[his] stomach rather than the other leg."  The veteran 
indicated that this problem began after his right leg 
amputation.  In addition, he testified that he was currently 
receiving treatment for a back and nerve condition at the 
Asheville VAMC.

Following remand by the Board in June 1998, the RO obtained 
VA outpatient treatment records dated from 1995 to 1998.  
These treatment records note that the veteran was seen on 
several occasions with various complaints, including some 
complaints related to a neurological disability of the back.  
Specifically, a VA hospitalization report dated from November 
1995 to January 1996 notes that the veteran was admitted with 
complaints of left thoracic radicular pain.  A history of 
diabetes mellitus and low back pain secondary to degenerative 
joint disease was noted.  Neurological examination revealed 
some reflex in the deep tendon reflexes in the arms and legs, 
but no other involuntary movement.  EMG showed findings 
consistent with diffuse diabetic motor neuropathy multiplex 
with intercostal nerve involvement.  The diagnoses included 
diabetic neuropathy with lower extremity and abdominal muscle 
weakness.  An outpatient treatment record dated in February 
1996 notes an assessment of diabetis mellitus with 
neuropathy.  A May 1996 outpatient treatment report notes the 
veteran's history of severe diabetic neuropathy.  A January 
1998 outpatient treatment record notes the veteran's 
complaint of sciatica.  The veteran's history of diabetes 
mellitus was noted.  A outpatient treatment record dated in 
July 1998 notes the veteran's complaints of back pain with 
occasional right-sided sciatica.  Neurological examination 
revealed diabetic neuropathy of the left leg.  The assessment 
included severe degenerative joint disease of the spine 
without neurological impairment.

A February 1999 special VA neurological examination report 
notes the veteran's complaints of back pain, worse on the 
right, "all the time."  A 20-year history of diabetes 
mellitus was noted.  Upon examination, the veteran could not 
stand on his toes or heels.  Romberg was positive.  Strength 
was good.  Reflexes were symmetric and active, but absent in 
the left ankle and knee.  Superficial sensation was adequate 
in the hands but poor in the left foot.  The diagnoses 
included peripheral neuropathy manifested by absent left knee 
and ankle jerks and loss of superficial sensation, vibration 
and toe identification in the left leg.  The examiner stated 
that "[d]iabetes mellitus is the probable cause."

Analysis

The veteran contends that the RO erred by failing to grant 
service connection for a neurological disability of the back.  
He further contends that a neurological disability of the 
back was incurred as a result of his service-connected right 
below-knee amputation.

A claimant seeking benefits under a law administered by VA's 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Secretary 
has the duty to assist a claimant in developing facts 
pertinent to the claim if the claim is determined to be well 
grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well-grounded claim; that is, a claim which is plausible.  
If he has not presented a well-grounded claim, his appeal 
must fail, and there is no duty to assist him further in the 
development of his claim as any such additional development 
would be futile.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
As explained below, the Board finds that the appellant's 
claim for service connection for a neurological disability of 
the back is not well grounded.

To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  The determination of whether a claim is 
well grounded is legal in nature.  King v. Brown, 5 Vet. 
App. 19 (1993).  A well-grounded claim is a plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).  Murphy, supra.  To be well grounded, a claim must 
be accompanied by supportive evidence, and such evidence must 
justify a belief by a fair and impartial individual that the 
claim is plausible.  Where the determinative issue involves 
either medical etiology or a medical diagnosis, competent 
medical evidence is required to fulfill the well-grounded 
claim requirement of 38 U.S.C.A. § 5107(a).  Lathan v. Brown, 
7 Vet. App. 359 (1995).  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may be granted for disability resulting 
from disease on injury incurred or aggravated in service.  
38 U.S.C.A. § 1110.  In addition, service connection may be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310(a) (1999).  
When aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to aggravation.  Allen v. Brown, 7 
Vet. App. 439 (1995).

In the case at hand, no medical evidence at all has been 
submitted which tends to show that a neurological disability 
of the back was present in service or that the veteran 
presently has a neurological disability of the back that is 
proximately due to or the result of the veteran's service-
connected right below-knee amputation.  38 C.F.R. § 3.310(a).  
Although the veteran claims a relationship between a 
neurological disability of the back and his service-connected 
right below-knee amputation, these assertions may not be 
considered probative evidence as to the etiology of any 
current disorder and are thus not competent medical evidence.  
When the question involves matters that require special 
experience or special knowledge, as medical causation, lay 
evidence is not capable of providing a medical opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

To be well grounded, claims must be supported by evidence, 
not just allegations.  Tirpak, supra.  The veteran says that 
he has a neurological disability related to his service-
connected right below-knee amputation, but he has failed to 
submit competent medical evidence to support his allegations.  
In fact, recent medical evidence, including a February 1999 
VA examination report, attributes the veteran's neurological 
problems to his nonservice-connected diabetes mellitus, 
rather than his service-connected right below-knee 
amputation.  Thus the only evidence to support the claim is 
the veteran's contentions.  Accordingly, as no competent 
medical evidence has been presented to support the veteran's 
claim that he has a neurological disability of the back that 
was either caused or aggravated by his service-connected 
right below-knee amputation, the Board finds that his claim 
is not well grounded and therefore must be denied.

As stated previously, absent a well-grounded claim there is 
no statutory duty under 38 U.S.C.A. § 5107(a) to assist the 
veteran with the development of evidence and the claim must 
be denied on the present record.


ORDER

The claim for service connection for a neurological 
disability of the back as secondary to the veteran's service-
connected right below-knee amputation is denied.


		
	William Harryman
	Acting Member, Board of Veterans' Appeals



 

